Citation Nr: 0523947	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  05-04 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
hearing loss disability.  

2.  Entitlement to service connection for a hearing loss 
disability.  

3.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from April 1943 to November 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss disability 
was denied in a September 2000 rating decision.  The veteran 
was notified of the determination and did not appeal.  

2.  The evidence presented since the September 2000 rating 
decision is relevant and probative of the issue regarding 
service connection for a hearing loss disability.  

3.  Hearing loss disability is attributable to service.  

4.  Tinnitus is not shown.  


CONCLUSIONS OF LAW

1.  The September 2000 rating decision denying service 
connection for hearing loss disability is final.  

2.  New and material evidence has been presented since the 
September 2000 rating decision which denied reopening the 
claim of entitlement to service connection for a hearing loss 
disability and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  Hearing loss disability was incurred in service.  
38 U.S.C.A. § 1110 (West 2002).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in December 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
private examination reports are on file.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

I.  New & Material Evidence

Criteria

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted. 38 
U.S.C.A. §§ 5108, 7105.  If substantive appeal is filed 
within the prescribed period, the action or determination 
shall become final and the claim will not thereafter be 
reopened or allowed except as may be provided by regulations 
not inconsistent with this title.  38 U.S.C.A. § 7105.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2004).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

Analysis

Service connection for a hearing loss disability was 
initially denied in August 1969.  In September 2000, the AOJ 
denied reopening the claim.  In essence, there was a denial 
of service connection.  The veteran was informed of the 
determination and of his right to appeal.  In the absence of 
an appeal, the decision became final.  At the time of the 
prior denial, there was post-service evidence e of 
sensorineural deafness due to acoustic trauma but there was a 
lack of competent evidence linking hearing loss to service.  
Since that determination, the veteran has applied to reopen 
his claim.  In support of the application, the veteran 
presented a separation record and there is a December 2004 VA 
examination report.  The doctor stated that it was very 
possible that the veteran had some noise exposure in service 
producing hearing loss.  

Based upon the reasoning behind the denial, that the 
additional evidence did not show the incurrence of hearing 
loss during service, this evidence is relevant and probative 
of the issue at hand.  Accordingly, the claim is reopened.  

II.  Service Connection

Hearing Loss Disability

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Service records, to include the Report of Separation, reflect 
the veteran's military occupational specialty (MOS) was 
airplane and engine mechanic.  Battles and campaigns are 
noted to include Air Offensive in Japan and Western Pacific 
Ground Combat.  Thus, the Board finds the veteran's statement 
to the effect that he was exposed to flight line noise to be 
credible and consistent with his period of service.  

On examination in December 2004, the VA examiner diagnosed 
bilateral high frequency sensorineural hearing loss.  The 
evidence or record establishes that the veteran currently has 
hearing loss disability.  Therefore, the provisions of 
§ 3.385 are currently met.  Ledford v. Derwinski, 3 Vet. App. 
87 (1992).  Furthermore, the November 2003 VA examiner noted 
an extensive history of noise exposure and ear trauma 
beginning in service, and the December 2004 VA examiner 
specifically stated that it was very possible that the 
veteran had noise exposure in service that produced hearing 
loss, and thus, a medical nexus was established.  Based upon 
the veteran's statements, service records, and period of 
service, the Board accepts that he was exposed to noise in 
service and there is competent evidence relating the hearing 
loss disability.  The Board notes that in addition to in-
service noise exposure, the evidence also reflects 
presbycusis and/or post service noise exposure.  Regardless, 
there is competent evidence that veteran has hearing loss 
disability that is due to in-service disease or injury.  
Consequently, the benefit sought on appeal is granted.  

The Board is aware that the 2004 examiner opined that it was 
more likely than not that the veteran did not sustain hearing 
loss as a result of noise exposure in service.  However, this 
opinion was qualified by the fact that the record did not 
quantify the extent of noise exposure.  In view of the 
provisions of 1154(a) & (b), the Board accepts that there was 
noise exposure and the doctor's other statement is more 
convincing.  

Tinnitus

The Board finds that service connection is not warranted for 
tinnitus.  Service medical records are negative any reference 
to tinnitus.  There is no evidence that the appellant has 
tinnitus.  Absent a current disability, service connection is 
not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board notes the appellant is competent to report his 
symptoms; however, he is not a medical professional and his 
statements do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  Although he served during war, there is 
no allegation that he incurred tinnitus in combat service.  
Rather, he noted tinnitus after a left ear irrigation during 
service.  The February 2004 VA examiner stated that hearing 
loss, not tinnitus, was consistent with the irrigation.  
Regardless of the in-service history, in February 2004, he 
specifically reported an absence of tinnitus since the 1960s.  
The February 2004 and December 2004 VA examiners specifically 
stated that the veteran had no ringing in his ears and that 
there was no tinnitus.  Although in August 1969, the veteran 
reported that his ears rang all the time, the evidence 
established that such impairment resolved.  

Absent a currently disability related by competent evidence 
to service, service connection is not warranted.  A 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefit sought 
on appeal is denied.


ORDER

The application to reopen a claim of entitlement to service 
connection for a hearing loss disability is granted.  

Service connection for hearing loss disability is granted.  

Service connection for tinnitus is denied.  



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


